U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No x As of October 31, 2011, there were 57,570,490 shares of Common Stock, par value $0.001 outstanding and 5,400,010 shares of Series M Preferred Stock, par value is $.001. EXPLANATORY NOTE We are filing this Form 10-Q/A1 for the period ended September 30, 2010 (“Amended Report”) to revise our originally filed Form 10-Q (“Original Report”) for this same period regarding the following: 1. We had originally recorded a tax benefit that we received from the local government as a tax credit for the period in which the income was generated. However, we now feel it is more appropriate to record the benefit as other income when we receive it from the government. Accordingly, our effective estimated tax rate is changed to 25% and this preferential tax treatment is currently accounted for as other income when it was received. 2. We have revised our calculation of basic earnings per share to include the shares of Series M preferred stock as participating securities under the two-class accounting method.As such, we have revised our calculation of basic earnings per share to include the shares of Series M preferred stock. 3. Originally, the Series A and Series B preferred stock was classified as permanent equity.After review and consideration, management has now concluded that, as a result of certain potential merger and acquisition activity, there exists one potential situation where the redemption provision could occur outside of the control of the Company. Accordingly, the Series A and Series B preferred stock has now been classified as temporary equity. 4. Originally we recognized a consumption tax refund receivable when the consumption tax had been paid and the relevant products had been used for production. Initially we recorded these refunds as a tax receivable of approximately $8.2 million in the quarter ending September 30, 2010. After additional review and analysis of the policy, management now believes that the policy is retroactive to January 2010 and it should be accounted for retroactively in the period when the tax receivable was earned. Accordingly, we have now adopted the policy retroactively and recorded an estimated consumption tax refund amounting to $28,300,000, of which $25,110,00has been recorded as deduction from cost of goods sold and $2,740,000 as deduction from inventories, respectively. 5. We have added additional disclosures of our related party transactions to ensure that we include all of the disclosures required under US GAAP and the rules and regulations of the SEC. 6. Originally we accrued the 2nd quarter dividend for Series A shareholders in the 3rd quarter.We have revised to accrue the 2nd quarter dividend in the same quarter. 7. Though the amount of the off-the-books account during the period ending September 30, 2010 was determined to be immaterial to the earnings of the Company, we have updated subsequent event in the footnote in connection with its existence and also in connection with the investigation commenced by the Audit Committee in April 2011. 8. We have added revised disclosure of our internal controls and procedures over financial reporting (ICFR) for the threemonths ended December 31, 2010 This Amended Report does not reflect events occurring after the filing of the Original Report on November 15, 2010, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note. As such, this Amended Report continues to speak as of November 15, 2010. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Report of Independent Registered Public Accounting Firm 1 Restated Consolidated Balance Sheets 2 Restated Consolidated Statements of Operations and Comprehensive Income (loss) 3 Restated Consolidated Statements of Cash Flows 4 Notes to Restated Consolidated Financial Statements (Unaudited) 5 – 39 Item 2.Management’s Discussion and Analysis or Plan of Operation 40 Item 3.Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II – OTHER INFORMATION 51 Item 1.Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 51 Item 3.Defaults Upon Senior Securities 51 Item 4.(Removed and Reserved) 51 Item 5.Other Information 51 Item 6.Exhibits 51 PART I – FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Keyuan Petrochemicals, Inc. We have reviewed the accompanying consolidated balance sheet of Keyuan Petrochemicals, Inc. (the “Company”) as of September 30, 2010, and the related consolidated statements of operations and comprehensive income (loss) for the three months and nine months ended September 30, 2010 and 2009, and the consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009. These consolidated financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. As described in Note 25 to the consolidated financial statements, the September 30, 2010 and 2009 financial statements haves been restated to correct certain misstatements. /s/ PATRIZIO & ZHAO, LLC Parsippany, New Jersey November 15, 2010 (Except for the Note 2, 6, 7, 16, 20, 22, 23, 24, 25, 26 and 27 as to which the date is October 28, 2011) 1 KEYUAN PETROCHEMICALS, INC. Consolidated Balance Sheets September 30, December 31, Assets (Restated) (Restated) Current assets: (Unaudited) Cash and cash equivalents $ $ Restricted cash Trade notes receivable Inventories Advance payments Prepaid taxes Tax refund receivable - Due from unrelated parties - Deferred tax assets Other current assets Total current assets Property, plant and equipment, net Intangibles, net Total assets $ $ Liabilities Current liabilities: Accounts payable – trade and accrued expenses $ $ Accounts payable – construction related Short-term bank loans Notes payable Current portion of long-term bank loans Advances from customers Dividend payable - Due to former shareholder - Due to unrelated parties - Other current liabilities Total current liabilities Long-term bank loans Total liabilities Equity Temporary Equity Series A convertible preferred stock, $0.001 par value, 20,000,000 shares authorized, 6,738,336 shares issued and outstanding at September 30, 2010 - Series B convertible preferred stock, $0.001 par value, 20,000,000 shares authorized, 5,400,010 shares issued and outstanding at September 30, 2010 - Stockholders’ equity: Series M preferred stock, $0.001 par value, 47,658 shares authorized, issued and outstanding at September 30, 2010 48 48 Common stock, $0.001 par value, 50,000,000 shares authorized, 3,181,504 issued and outstanding at September 30,2010 - Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Total stockholders’ equity Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 2 KEYUAN PETROCHEMICALS, INC. Consolidated Statements of Operations and Comprehensive Income (loss) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Restated) (Restated) (Restated) (Restated) Sales External parties - - Related parties Total Sales $ Cost of Sales External parties - - Related parties Cost of sales Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expenses): Interest expense, net ) Non-operating income (expense) ) ) Total other expenses ) Income (loss) before provision for income Taxes ) ) Provision (benefit) for income taxes Current tax provision - Deferred tax benefit - ) - ) Total ) ) Net income (loss) attributable to Keyuan Petrochemicals, Inc. stockholders ) ) Dividends to Series A convertible preferred stockholders - - Dividends to Series B convertible preferred stockholders - - Net income (loss) attributable to Keyuan Petrochemicals, Inc. common stockholders - - Other comprehensive income Foreign currency translation adjustment Comprehensive Income (loss) $ $ ) $ $ ) Earnings (loss) per share Attributable to common stock -Basic $ -Diluted $ Attributable to Series M preferred stocks -Basic $ -Diluted $ Weighted average number of common shares outstanding Basic - - Diluted - See accompanying notes to consolidated financial statements. 3 Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, (Restated) (Restated) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Share-based payments - Depreciation and amortization Deferred tax assets ) Changes in current assets and current liabilities: Notes receivable ) - Inventories ) ) Advance payments for raw materials ) - Prepaid taxes ) ) Tax refund receivable ) - Other current assets ) Accounts payable – trade and accrued expenses ) Advances from customers Other current liabilities ) Total adjustments ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Advance payments for construction in progress - ) Due from unrelated parties - Additions to property and equipment ) ) Additions to intangible assets ) ) Accounts payable – construction related ) Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) ) Proceeds from short-term bank loans Proceeds from bank notes Due to former shareholder ) Due to unrelated parties ) - Repayment of long-term bank loans ) - Capital contribution in cash - Proceeds from issuance of preferred stock and warrants - Net cash provided by financing activities Effect of foreign currency translation on cash Net increase in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – ending of period $ $ Supplemental schedule of non cash activities: Preferred stock dividends declared $ $ - See accompanying notes to consolidated financial statements. 4 Notes to Consolidated Financial Statements (Unaudited) Note 1 – Organization and Description of Business Keyuan Petrochemicals, Inc, formerly known as Silver Pearl Enterprises, Inc. (“Silver Pearl”), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, as amended, was established under the laws of Texas on May 4, 2004. The accompanying consolidated financial statements include the financial statements of Keyuan Petrochemicals, Inc. and its subsidiaries (the “Company” or “we” or “us”). The Company’s primary business involves researching, manufacturing, and selling petrochemical products. On April 22, 2010, Silver Pearl entered into a Share Exchange Agreement, by and among Keyuan International Group Limited (“Keyuan International”), a company organized under the laws of the British Virgin Islands on June 11, 2009, Delight Reward Limited, the sole shareholder of Keyuan International and a company organized under the laws of the British Virgin Islands (the “Delight Reward”), and Denise D. Smith, the Company’s former principal stockholder (“Smith”). Pursuant to the terms of the Exchange Agreement, Delight Reward transferred to Silver Pearl all of the issued and outstanding ordinary shares of Keyuan International (the “Keyuan International Shares”) in exchange for the issuance of 47,658 shares of Silver Pearl’s Series M preferred stock, par value $0.001 per share (the “Series M Preferred Stock”) (such transaction is sometimes referred to herein as the “Share Exchange”). The Series M shares vote with the common stock on an as converted basis and are convertible into 47,658,000 shares of common stock upon the Company’s shareholders approving an increase in authorized common stock to at least 100,000,000 shares. The acquisition was accounted for as a reverse acquisition under the purchase method for business combinations. As a result of the Share Exchange, we are now the holding company of Ningbo Keyuan Plastics Co., Ltd. (“Ningbo Keyuan”), the operating subsidiary of Keyuan International organized in the People’s Republic of China (“China” or the “PRC”) and engaged in manufacturing and supplying various petrochemical products in China.Ningbo Keyuan was established on April 26, 2007 under the corporate laws of the People’s Republic of China (“PRC”). On November 16, 2009, Ningbo Keyuan was acquired by Keyuan Group Limited, a wholly owned subsidiary of Keyuan International. The business of Keyuan International is conducted through the operations of Ningbo Keyuan. On May 12, 2010, we caused to be formed a corporation under the laws of the State of Nevada called Keyuan Petrochemicals, Inc. and on the same day, acquired one hundred (100) shares (95%) of this entity’s stock for cash. As such, this entity became our wholly-owned subsidiary (the “Merger Subsidiary”). Effective as of May 17, 2010, the merger subsidiary was merged with and into us. As a result of the merger, our corporate name was changed to “Keyuan Petrochemicals, Inc.”Prior to the merger, the merger subsidiary had no liabilities and nominal assets and, as a result of the merger, the separate existence of the merger subsidiary ceased.We are the surviving corporation in the merger and, except for the name change provided for in the Agreement and Plan of Merger, there was no change in our directors, officers, capital structure or business. On August 8, 2010,Keyuan Group Limited (HK Company) formed a wholly owned subsidiary in China, ,named Ningbo Keyuan Petrochemicals, Ltd, with registered capital of $3 M, to serve as the sales and marketing, raw materials sourcing and market analysis arm for the Company. Note 2– Summary of Significant Accounting Policies Basis of Presentation The Company’s consolidated financial statements include the accounts of its wholly-owned subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. 5 Note 2– Summary of Significant Accounting Policies (continued) In preparing the accompanying unaudited consolidated financial statements, the Company evaluated the period from September 30, 2010 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. Events identified for this period are described in Note 27. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2009 and 2008, as not all disclosures required by generally accepted accounting principles (“GAAP”) for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended December 31, 2009 and 2008. Reclassification Certain amounts as of December 31, 2009 were reclassified to conform to current period presentation. Note 3– Restricted Cash As of September 30, 2010 and December 31, 2009, the Company had restricted cash of $68,422,905 and $6,012,690, respectively. These restricted cash balances are reserved for settlement of trade notes payable and open letter of credit in connection with inventory purchases. The cash held in custody by bank issuing the trade notes payable and letter of credit is restricted as to withdrawal or use, and is currently earning interest. Note 4 – Inventories Inventories as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Raw materials $ $ Work in process Finished goods Total $ $ Note 5 – Advance Payments The Company makes advances to certain vendors for purchase of raw materials. The balance of such advances amounted to $18,173,457 and $7,417,202 as of September 30, 2010 and December 31, 2009, respectively. Note 6 – Prepaid Taxes Prepaid taxes as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Value-added taxes (VAT) $ $ Customs duties - Company income tax payable Total $ $ 6 Note 7 –Consumption Tax Refund Receivable Tax refund receivable as of September 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Consumption tax refund receivable $ $ - In August 2010, the PRC government enacted a regulation that states, for the period from January 1, 2010 to December 31, 2010, domestically purchased heavy oil to be used for producing ethylene and aromatics products would be exempted from a consumption tax. In addition, the consumption tax paid for imported heavy oil would be refunded if it was used for producing ethylene and aromatics products. Given all the Group’s imported heavy oils are (to be) used for producing of ethylene and aromatics products, the Group recognizes consumption tax refund receivable when the consumption tax has been paid and the relevant heavy oils have been used for production. For the period ended September 30, 2010, the Group recorded an estimated consumption tax refund amounting to $27,850,000, of which $25,110,00 has been recorded as deduction from cost of goods sold and $2,740,000 as deduction from inventories, respectively. Note8 – Property, Plant and Equipment Property, plant and equipment as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Buildings $ $ Machinery and equipment Vehicles Office equipment and furniture Subtotal Less: accumulated depreciation Total $ $ Depreciation expense for the three months ended September 30, 2010 and 2009 were $2,056,725 and $23,953, respectively. Depreciation expenses for the nine months ended September 30, 2010 and 2009 were $6,121,298 and $65,152, respectively. Note9 – Intangible Assets Intangible assets as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Land use rights $ $ Software Technology Subtotal Less: accumulated amortization Total $ $ Amortization expense for the three months ended September 30, 2010 and 2009 were $112,882 and $68,363, respectively. Amortization expense for the nine months ended September 30, 2010 and 2009 were $253,063 and $205,031, respectively. 7 Note10 – Accounts Payable – Trade and Accrued Expenses Accounts payable and accrued expenses asof September 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Accounts payable $ $ Accrued expenses Total $ $ The carrying value of accounts payable and accrued expenses approximates their fair value due to the short-term nature of these obligations. Note 11 – Accounts Payable – Construction Related As of September 30, 2010 and December 31, 2009, the Company had construction payables of $21,625,440 and $45,374,656, respectively. Construction related accounts payable represent the cost of additions of manufacturing facilities. 8 Note 12 – Short-Term Bank Loans Short-term bank loans as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, December 31, On January 12, 2009, the Company obtained a loan from Bank of China, the principal of which was repaid in full by January 11, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ - $ On April 28, 2009, the Company obtained a loan from Bank of China, the principal of which was repaid in full by April 27, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ - $ On April 28, 2009, the Company obtained a loan from Agricultural Bank of China, the principal of which was repaid in full by April 27, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity and two individual persons. $ - $ On May 11, 2009, the Company obtained a loan from Agricultural Bank of China, the principal of which was repaid in full by May 10, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity and two individual persons. $ - $ On July 15, 2009, the Company obtained a loan from Industrial and Commercial Bank of China, the principal of which was repaid in full by July 14, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity. $ - $ On July 21, 2009, the Company obtained a loan from Industrial Bank Co., Ltd., the principal of which was repaid in full by July 20, 2010. The interest was calculated using an annual fixed interest rate of 5.31% and paid quarterly. The loan was guaranteed by a third party entity. $ - $ On August 12, 2009, the Company obtained a loan from Bank of China, the principal of which was repaid in full by August 11, 2010.The interest was calculated using an annual fixed interest rate of 4.779% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ - $ On September 1, 2009, the Company obtained a loan from Industrial and Commercial Bank of China, the principal of which was repaid in full by August 20, 2010. The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity. $ - $ On September 22, 2009, the Company obtained a loan from China Construction Bank, the principal of which was repaid in full by September 21, 2010.The interest was calculated using an annual fixed interest rate of 4.779% and paid monthly. The loan was guaranteed by a third party entity. $ - $ 9 Note 12 – Short-Term Bank Loans (continued) September 30, December 31, On September 23, 2009, the Company obtained a loan from Huaxia Bank, the principal of which was repaid in full by September 22, 2010.The interest was calculated using an annual fixed interest rate of 4.779% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ - $ On October 29, 2009, the Company obtained a loan from Shanghai Pudong Development Bank, the principal of which was repaid in full by April 28, 2010.The interest was calculated using an annual fixed interest rate of 4.86% and paid quarterly. The loan was guaranteed by a third party entity. $ - $ On November 18, 2009, the Company obtained a loan from China Merchants Bank, the principal of which is to be repaid in full by November 2, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity and an individual Person. $ $ On December 1, 2009, the Company obtained a loan from Shanghai Pudong Development Bank, the principal of which was repaid in full by May 30, 2010.The interest was calculated using an annual fixed interest rate of 4.86% and paid quarterly. The loan was secured by a lien on the Company’s rights to use sea areas. $ - $ On December 1, 2009, the Company obtained a loan from China Merchants Bank, the principal of which is to be repaid in full by November 2, 2010.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity and an individual Person. $ $ On December 31, 2009, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by December 30, 2010.The interest was calculated using an annual fixed interest rate of 5.0445% and paid quarterly. The loan was guaranteed by a third party entity. $ $ On January 5, 2010, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by January 4, 2011.The interest was calculated using an annual fixed interest rate of 5.0445% and paid quarterly. The loan was guaranteed by a third party entity. $ $ - On January 12, 2010, the Company obtained a loan from Shenzhen Development bank, the principal of which is to be repaid in full by January 11, 2011.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity and an individual person. $ $ - On February 3, 2010, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by February 2, 2011.The interest was calculated using an annual fixed interest rate of 5.0445% and paid quarterly. The loan was guaranteed by a third party entity. $ $ 10 Note 12 – Short-Term Bank Loans (continued) September 30, December 31, On April 15, 2010, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by April 14, 2011.The interest was calculated using an annual fixed interest rate of 5.0445% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ $ - On April 21, 2010, the Company obtained a loan from Agricultural Bank of China, the principal of which is to be repaid in full by April 20, 2011.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity. $ $ - On May 5, 2010, the Company obtained a loan from Agricultural Bank of China, the principal of which is to be repaid in full by May 4, 2011.The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity. $ $ - On May 27, 2010, the Company obtained a loan from Shanghai Pudong Development Bank, the principal of which is to be repaid in full by November 26, 2010. The interest was calculated using an annual fixed interest rate of 4.86% and paid quarterly. The loan was secured by a lien on the Company’s rights to use sea areas. $ $ - On July 2, 2010, the Company obtained a loan from Bank of China, the principal and interest of which are to be paid in full by July 1, 2011. The interest is calculated using an annual fixed interest rate of 3.47313%. The loan is secured by the Company’s cash deposit at the bank. $ $ - On July 29, 2010, the Company obtained a loan from Bank of China, the principal and interest of which are to be paid in full by July 28, 2011. The interest calculated using an annual fixed interest rate of 3.37469%. The loan is secured by the Company’s cash deposit at the bank. $ $ - On July 30, 2010, the Company obtained a loan from Shanghai Pudong Development Bank, the principal of which is to be repaid in full by January 29, 2011. The interest was calculated using an annual fixed interest rate of 4.86% and paid quarterly. The loan was secured by a lien on the Company’s rights to use sea areas. $ $ - On August 5, 2010, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by August 4, 2011.The interest was calculated using an annual fixed interest rate of 5.31% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ $ - On August 9, 2010, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by August 8, 2011. The interest was calculated using an annual fixed interest rate of 5.31% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ $ - On July 20, 2010, the Company obtained a loan from Agricultural Bank of China, the principal of which is to be repaid in full by October 19, 2010. The interest is calculated using an annual fixed interest rate of 2.0178% and paid monthly. The loan was guaranteed by a third party entity. $ $ - 11 Note 12 – Short-Term Bank Loans (continued) September 30, December 31, On September 13, 2010, the Company obtained a loan from Huaxia Bank, the principal of which is to be repaid in full by September 12, 2011. The interest was calculated using an annual fixed interest rate of 4.779% and paid quarterly. The loan was guaranteed by a third party entity and an individual person. $ $ - On September 26, 2010, the Company obtained a loan from China Construction Bank, the principal of which is to be repaid in full by September 1, 2011. The interest was calculated using an annual fixed interest rate of 5.31% and paid monthly. The loan was guaranteed by a third party entity. $ $ - Total short-term bank loans $ $ Note 13 – Notes Payable Notes payable consist of non-collateralized non-interest bearing promissory notes issued in connection with the acquisition of certain inventory and equipment. Balances outstanding under the notes as of September 30, 2010 and December 31, 2009 were $52,844,100 and $13,719,134, respectively. Note 14 – Advances from Customers As of September 30, 2010 and December 31, 2009, the Company had advances from customers of $23,151,303 and $16,549,644, respectively. As a common business practice, the Company requires certain customers to make advance payments for sales. Such advances are interest-free and unsecured. Note 15 – Long-Term BANK LOANS The Company obtained long-term bank loans for plant construction. The balances as of September 30, 2010 and December 31, 2009 are as follows: September 30, December 31, On February 5, 2008, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by February 4, 2011. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current interest rate is 5.4%. The loan was guaranteed by a third party entity and an individual person. $ $ On April 18, 2008, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by January 18, 2011. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current interest rate is 5.4%. The loan was guaranteed by a third party entity and an individual person. $ $ On May 20, 2008, the Company obtained a loan from Industrial and Commercial Bank of China, the principal of which is to be repaid in full by December 15, 2011. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current interest rate is 6.048%. The loan was guaranteed by a third party entity. $ $ 12 Note 15 – Long-Term debt (continued) September 30, December 31, On August 15, 2008, the Company obtained a loan from China Construction Bank, the principal of which is to be repaid in full by August 14, 2012. The interest was calculated using floating interest rate and paid monthly. For the quarter ended September 30, 2010, the current interest rate is 5.76%. The loan was guaranteed by a third party entity and an individual person. $ $ On September 5, 2008, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by January 4, 2011. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current interest rate is 5.4%. The loan was guaranteed by a third party entity and an individual person. $ $ On October 14, 2008, the Company obtained a loan from China Construction Bank, the principal of which is to be repaid in full by October 12, 2012. The interest was calculated using floating interest rate and paid monthly. For the quarter ended September 30, 2010, the current interest rate is 5.76%. The loan was guaranteed by a third party entity. $ $ On October 14, 2008, the Company obtained a loan from China Construction Bank, the principal of which is to be repaid in full by October 12, 2012. The interest was calculated using floating interest rate and paid monthly. For the quarter ended September 30, 2010, the current interest rate is 5.76%. The loan was guaranteed by a third party entity. $ $ On October 15, 2008, the Company obtained a loan from China Construction Bank, the principal of which was repaid in full by July 30, 2010. The interest was calculated using floating interest rate and paid monthly. For the quarter ended September 30, 2010, the current interest rate is 5.76%. The loan was secured by a lien on the Company’s property and equipment. $ - $ On October 15, 2008, the Company obtained a loan from Industrial and Commercial Bank of China in the amount of $6,894,900, $5,427,900 of which is to be repaid in full by October 15, 2010, and $1,467,000 of which is to be paid in full by November 15, 2011. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current average interest rate is 5.76%. The loan was secured by a lien on the Company’s property and equipment and guaranteed by a third party entity. $ $ On November 21, 2008, the Company obtained a loan from Bank of China, the principal of which is to be repaid in full by December 20, 2010. The interest was calculated using floating interest rate and paid quarterly. For the quarter ended September 30, 2010, the current interest rate is 5.4%. The loan was guaranteed by a third party entity and an individual person. $ $ Total $ $ Less: Current portion Total non current portion $ $ 13 Note 16 – Income Taxes The Company is a Nevada corporation and conducts all of its business through its Chinese subsidiary and its affiliated Chinese operating companies. All business is conducted in PRC. As the U.S. holding company has not recorded any income for the nine months ended September 30, 2010 and 2009, there was no provision or benefit for U.S. income tax purpose. Keyuan International was incorporated in the British Virgin Islands. Under the laws of British Virgin Islands, the Company is not subject to tax on income or capital gain. The Company’s Chinese subsidiary and affiliated operating companies based in China are governed by the Income Tax Law of the PRC concerning the privately-run enterprises, which are subject to a statutory tax rate of 25% and were, until December 2007, subject to a statutory tax rate of 33% (30% state income tax plus 3% local income tax) on income reported in the statutory statements after appropriate adjustments for tax purposes. On March 16, 2007, the National People’s Congress of China approved the Corporate Income Tax Law of the PRC (the New CIT Law), which became effective on January 1, 2008. Under the new law, the applicable corporate income tax rate to all Companies, both domestic and foreign-invested companies, is 25% replacing the previous applicable tax rate of 33%. On February 22, 2008, the Ministry of Finance (“MOF”) and the State Administration of Taxation (“SAT”) jointly issued Cai Shui [2008] Circular 1 (“Circular 1”). According to Article 4 of Circular 1, distributions of accumulated profits earned by a Foreign Invested Enterprise (“FIE”) prior to January 1, 2008 to foreign investor(s) in 2008 or after will be exempt from withholding tax (“WHT”) while distribution of the profit earned by an FIE after January 1, 2008 to its foreign investor(s) shall be subject to WHT. Note 17 – Risk Factors The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC.The Company's business may also be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. 14 Note 18 – Concentrations of Credit Risk For the nine months ended September 30, 2010, five vendors accounted for approximately 73.08% of the Company’s raw materials purchase. Purchases from these vendors amounted to $267.43 million. The sales to the Company’s top five customers amounted to $167.68 million and accounted for approximately 42% of the Company's total sales. Financial instruments which potentially subject the Company to credit risk consist principally of cash on deposit with financial institutions. Management believes that minimal credit risk exists with respect to these investments as management believes that the financial institutions that hold the Company’s cash and cash equivalents and restricted cash are financially sound. Note 19 – Supplemental Cash Flow Disclosures For the Nine Months Ended September 30, Cash paid for interest $ $ Cash paid for income taxes $ - $ - Note20 – Earnings Per Share The Company presents earnings per share (“EPS”) on a basic and diluted basis. Basic earnings per share have been computed by dividing income available to common shareholders by the weighted average number of common shares outstanding. Diluted earnings per share have been computed by dividing income available to common shareholders by the weighted average number of shares outstanding including the dilutive effect of equity securities. All share and per share data have been adjusted retroactively to reflect the recapitalization of the Company pursuant to the Securities Exchange Agreement with Silver Pearl. For the Three Months Ended September 30, Basic earnings (loss) per share Net income (loss) attributable to stockholders $ $ Fixed dividends to Series A convertible preferred stockholders - Fixed dividends to Series B convertible preferred stockholders Net income (loss) attributable to common stockholders $ $ Denominator (weighted-average): - Common stock - Series M convertible preferred stocks Allocation of undistributed income/ (loss): - Common stock - Series M convertible preferred stocks Basic net income/ (loss) per share: - Common stock $ - Series M convertible preferred stocks $ Diluted earnings (loss) per share Denominator (weighted-average): - Common stock (including 7,108,669 dilutive potential stocks for the three months ended September 30, 2010) - Series M convertible preferred stocks Allocation of undistributed income/ (loss): - Common stock - Series M convertible preferred stocks Diluted net income/ (loss) per share: - Common stock $ - - Series M convertible preferred stocks $ - Warrants Option - 15 Note20 – Earnings Per Share (continued) For the Nine Months Ended September 30, 2009 Basic earnings (loss) per share Net income (loss) attributable to stockholders $ $ ) Fixed dividends to Series A convertible preferred stockholders - Fixed dividends to Series A convertible preferred stockholders Net income (loss) attributable tocommon stockholders $ $ ) Denominator (weighted-average): - Common stock - Series M convertible preferred stocks Allocation of undistributed income/ (loss): - Common stock - Series M convertible preferred stocks Basic net income/ (loss) per share: - Common stock $ - Series M convertible preferred stocks $ Diluted earnings (loss) per share Denominator (weighted-average): - Common stock (including 4,083,779 dilutive potential stocks for the nine months ended September 30, 2010) - Series M convertible preferred stocks Allocation of undistributed income/ (loss): - Common stock - Series M convertible preferred stocks Diluted net income/ (loss) per share: - Common stock $ - Series M convertible preferred stocks $ Note 21 – Share Exchange and Private Financing Share Exchange On April 22, 2010, the Company (formerly known as “Silver Pearl”) entered into a Share Exchange Agreement (the “Exchange Agreement”) with Keyuan International (a company organized under the laws of the British Virgin Islands) and shareholders of the Company and Keyuan International. Pursuant to the terms of the Exchange Agreement, the Keyuan International’s shareholders transferred to the Company all of the issued and outstanding shares of Keyuan International in exchange for the issuance of 47,658 shares of the Company’s Series M preferred stock. Prior to the Share Exchange, Silver Pearl had 5,696,800 shares of common stock issued and outstanding. Immediately prior to the Share Exchange, 3,264,000shares of Silver Pearl’s common stock then outstanding were cancelled and retired, so that immediately after the Share Exchange Silver Pearl had 2,432,800 common shares and 47,658 Series M shares issued and outstanding. The Series M shares vote with the common stock on an as converted basis and are convertible into 47,658,000 shares of common stock upon the Company’s shareholders approving an increase in authorized common stock to at least 100,000,000 shares. The Company also deposited $400,000 into an escrow account which amount was paid to an owner of the cancelled shares of Silver Pearl, as a result of the Share Exchange having been consummated. The Share Exchange resulted in a change-in-control of Silver Pearl as the Company’s shareholders have acquired the majority ownership of the combined entity. 16 Note 21 – Share Exchange and Private Financing (continued) Share Exchange (continued) In accordance with the Accounting and Financial Reporting Interpretations and Guidance issued by the staff of the U.S. Securities and Exchange Commission (the “SEC”), the Share Exchange will be accounted for as a reverse acquisition whereby Silver Pearl (the legal acquirer) is considered as the accounting acquiree and the Keyuan International (the legal acquiree) is considered as the accounting acquirer. The consolidated financial statements of the combined entity will be in substance those of the Keyuan International’s, with the assets and liabilities, and revenues and expenses, of Silver Pearl being included effective from the date of consummation of the Share Exchange. Silver Pearl will be deemed to be a continuation of the Company’s business. The outstanding stock of Silver Pearl prior to the Share Exchange will be accounted for at their net book value with no goodwill being recognized. April – May 2010 Private Placement (Series A Financing) On April 22, 2010, immediately following the Share Exchange mentioned above,and on May 18, 2010, the Company completed a private placement offering (the “Series A Private Placement”) pursuant to a securities purchase agreement with certain investors (collectively, the “Series A Investors”) and sold 748,704 units at a purchase price of $35 per unit, consisting of, in the aggregate, (a) 6,738,336 shares of Series A convertible preferred stock, par value $0.001 per share (the “Series A Preferred Stock”) convertible into the same number of shares of Common Stock, (b) 748,704 shares of Common Stock (the “Issued Common Shares”), (c) three-year Series A Warrants (the “Series A Warrants”) to purchase up to 748,704 shares of Common Stock, at an exercise price of $4.50 per share (the “Series A Warrant Shares”) for a three-year period, and (d) three-year Series B Warrants (the “Series B Warrants””) to purchase up to 748,704 shares of Common Stock, at an exercise price of $5.25 per share (the “Series B Warrant Shares”) for a three-year period. The Company received aggregate gross proceeds of approximately $26.2 million from the Series A Private Placement(or sometimes is referred herein as the “Series A Financing”). In conjunction with the Series A Financing, the Company also entered into the following agreements: · A registration rights agreement with the investors, in which we agreed to file this registration statement with the SEC to register for resale the Shares, the Common Stock issuable upon conversion of the Series A Preferred Stock, the Series A Warrant Shares and the Series B Warrant Shares, within 30 calendar days of April 22, 2010, and to have this registration statement declared effective within 150 calendar days of April 22, 2010 or within 180 calendar days of April 22, 2010 in the event of a full review of the registration statement by the SEC. · A securities escrow agreement with the Series A Investors and Delight Reward, pursuant to which, Delight Reward delivered into an escrow account 5,000 shares of our Series M Preferred Stock convertible into 5,000,000 shares of Common Stock to be used as escrow shares after we amend our Articles of Incorporation to increase our authorized Common Stock to one hundred million (100,000,000) shares. With respect to the 2010 performance year, if we achieve less than 95% of the 2010 performance threshold, then those escrow shares for such year will be delivered to the investors in the amount of 500,000 shares of Common Stock for each full percentage point by which such threshold was not achieved up to a maximum of 5,000,000 shares of Common Stock. · We and the Keyuan International Shareholder, entered into a lock-up agreement whereby Keyuan International is prohibited from selling our securities until six (6) months after the effective date of the registration statement required to be filed under the registration rights agreement. For one (1) year thereafter, it will be permitted to sell up to 1/12 of its initial holdings every month. 17 Note 21 – Share Exchange and Private Financing (continued) September 2010 Private Placement (Series B Financing) On September 28, 2010, in connection with a security purchase agreement between Keyuan Petrochemicals, Inc. and the certain investors (collectively, the “Series B Investors”), we closed a Series B private placement (the “Series B Financing” or “Series B Private Placement”) of $20,250,000 from offering a total of 540,001 units at a purchase price of $37.5 per unit, each consisting of, (a) ten (10) shares of Series B convertible preferred stock of the Company (the “Series B Preferred Shares”), (b) one and a half (1.5) three year Series C warrant (the “Series C Warrants”) to purchase one (1) share of Common Stock, at an exercise price of $4.50 per share, and (c) one and a half (1.5) three year Series D warrant (the “Series D Warrants,” together with the Series A Warrant, Series B Warrants, Series C Warrants collectively hereinafter referred to as “Warrants”) to purchase one (1) share of Common Stock, at an exercise price of $5.25 per share in reliance upon the exemption from securities registration afforded by Regulation S (“Regulation S”) as promulgated under the Securities Act of 1933.The Company received aggregate gross proceeds of approximately $20.250 million from the Series B Financing. In conjunction with the Series B Financing, the Company also entered into the following additional agreements: · A registration rights agreement with the Series B Investors, in which we agreed to file a registration statement with the Commission to register for resale the Common Stock underlying the Series B Preferred Stock, the Series C Warrant Shares and the Series B Warrant Shares, placement agent warrants, within 30 calendar days of October 19, 2010 for resale the Common Stock and Common Stock underlying the Series A Preferred Stock, Series A Warrants, Series B Warrants and placement agent warrants issued in the April-May private placement (the “Prior Registration Statement”) , and to have the registration statement declared effective within 150 calendar days ( or 180 calendar days of the Closing Date in the event of a full review of the registration statement by the SEC)following October 19, 2010. · A securities escrow agreement with the Series B Investors and Delight Reward, holder of all of our issued and outstanding Series M preferred stock, pursuant to which, Delight Reward agrees to deliver into an escrow account 3,400shares of our Series M Preferred Stock convertible into 3,400,000 shares of Common Stock to be used as escrow sharesafter we amend our Articles of Incorporation to increase our authorized Common Stock to one hundred million (100,000,000) shares. With respect to the 2010 performance year, if we achieve less than 95% of the 2010 performance threshold, then those escrow shares for such year will be delivered to the Investors in the amount of 500,000 shares of Common Stock for each full percentage point by which such threshold was not achieved up to a maximum of 3,400,000 shares of Common Stock. · A lock-up agreement with each of Messers Chunfeng Tao, Jicun Wang, Peijun Chen and Xin Yue (collectively, the “Affiliates”), whereby the Affiliates are prohibited from selling our securities that they directly or indirectly own (the “Lock-Up Shares”) until the registration statement is declared effective by the Commission (the “Lock-Up Period”). In addition, the Affiliates further agree that during the twenty four (24) months immediately following the Lock-Up Period, the Affiliates shall not offer, sell, contract to sell, assign, transfer more than twenty percent (20%) of the Lock-Up Shares in the aggregate, provided, that the Affiliates may Transfer not more than 0.83333% of the Lock-Up Shares during each calendar month following the Lock-Up Period, other than engaging in a transfer in a private sale of the Lock-Up Shares if the transferee agrees in writing to be bound by and subject to the terms of the lock-up agreement. 18 Note 21 – Share Exchange and Private Financing (continued) September 2010 Private Placement (Series B Financing) (continued) · A voting agreement with Delight Reward and the Series B Investors, pursuant to which the Delight Reward agreed to (i) give its written consent in any action to approve the issuance of the underlying shares which will result in issuance of securities greater than 20% of the then outstanding shares of Common Stock at a price less that the applicable market, and (ii) to appoint a person designated by the Series B Investors holding a majority of the preferred shares as a member of the board of directors of the Company and the subsidiary of the Company organized under the laws of the People’s Republic of China. Note 22 – Accounting for Series A Financing Private Placement Please refer to description of April-May Placement in Note 21 above. Preferred Stock The Board is authorized, without further action by the shareholders, to issue, from time to time, up to 20,000,000 shares of preferred stock in one or more classes or series. Similarly, the Board will be authorized to fix or alter the designations, powers, preferences, and the number of shares which constitute each such class or series of preferred stock. Such designations, powers or preferences may include, without limitation, dividend rights (and whether dividends are cumulative), conversion rights, if any, voting rights (including the number of votes, if any, per share), redemption rights (including sinking fund provisions, if any), and liquidation preferences of any unissued shares or wholly unissued series of preferred stock. As of September 30, 2010 the Board has designated two classes of Preferred Stock, consisting of Series M Preferred Stock,Series A Preferred Stock and Series B Preferred Stock and does not have any current intention to designate any other class of preferred stock. Series A Preferred Stock As of September 30, 2010, we have 6,738,336 shares of Series A Preferred Stock issued and outstanding. The Series A Preferred Shares by its principal terms: (a) pay a cumulative dividend at an annual rate of 6%, payable quarterly, at our option, in cash or in shares of Common Stock; (b) have a preference over the Common Stock on liquidation, dissolution or winding up of the Company equal to the original purchase price per Series A Preferred Share; (c) be convertible at any time after issuance, at the option of the holder, into shares of Common Stock, without the payment of additional consideration, at an initial conversion ratio of one-to-one (subject to anti-dilution adjustment); (d) automatically convert into shares of Common Stock at $3.50 per share, at the earlier to occur of the following: (i) the twenty four (24) month anniversary of the Closing of the Private Placement, and (ii)at such time that the Volume Weighted Average Price (“VWAP”) of the Common Stock is no less than $5.00 for a period of ten (10) consecutive trading days with the daily volume of the Common Stock equal to at least 50,000 shares per day; (e) the conversion price and the number of common shares underlying the Series A Preferred Stock are subject to customary adjustments, including weighted average broad-based anti-dilution protection for a period of twelve (12) months after the effective date of this registration statement; and (f) requires that we, prior to taking certain corporate actions (including certain issuances or redemptions of its securities or changes in its organizational documents), obtain the approval of more than 50% of the Series A Preferred Shares then issued and outstanding, voting as a group. 19 Note 22 – Accounting for Series A Financing (continued) The Series A Warrants As of September 30, 2010, there are 808,600 Series A Warrants issued and outstanding, including 59,896 warrants issued to the placement agent in the Private Placement. The Series A Warrants will, by its principal terms, (a) entitle the holder to purchase one (1) share of Common Stock; (b) be exercisable at any time after the consummation of the Private Placement and shall expire on the date that is three (3) years following the original issuance date of the Series A Warrants; (c) be exercisable, in whole or in part, at an exercise price of $4.50 per share; (d) be exercised only for cash (except that there will be a cashless exercise option at any time during which a registration statement covering such shares is not effective); and (e) be callable at $0.01 by us following the date that the VWAP of the Common Stock equals or exceeds $9.00 for fifteen (15) consecutive trading days with the average daily trading volume of no less than 75,000 shares. The Series B Warrants As of September 30, 2010, there are 808,600 Series B Warrants issued and outstanding, including 59,896 warrants issued to the placement agent in the Private Placement. The Series B Warrants will, by its principal terms, (a) entitle the holder to purchase one (1) share of Common Stock; (b) be exercisable at any time after consummation of the Private Placement and shall expire on the date that is three (3) years following the original issuance date of the Series B Warrants; (c) be exercisable, in whole or in part, at an exercise price of $5.25 per share; (d) be exercised only for cash (except that there will be a cashless exercise option at any time during which registration statement covering such shares is not effective); and (e) be callable at $0.01 by us following the date that the VWAP of the Common Stock equals or exceeds $10.50 for fifteen (15) consecutive trading days with the average daily trading volume of no less than 75,000 shares. Registration Rights Agreement In connection with the Series A Financing, we also entered into a registration rights agreementwith the Series A Investors, in which we agreed to file this registration statementwith the SEC to register for resale the issued Common Stock, the Common Stock issuable upon conversion of the Series A Preferred Stock, the Series A Warrant Shares and the Series B Warrant Shares, within 30 calendar days of April 22, 2010 and to have this registration statement declared effective within 150 calendar days of April 22, 2010 or within 180 calendar days of April 22, 2010 in the event of a full review of the registration statement by the SEC (the “Series A Financing RRA”). If we do not comply with the foregoing obligations under the Registration Rights Agreement, we will be required to pay cash liquidated damages to each investor, at the rate of 1% of the applicable subscription amount for each 30 day period in which we are not in compliance; provided, that such liquidated damages will be capped at 10% of the subscription amount of each investor and will not apply to any registrable securities that may be sold pursuant to Rule 144 under the Securities Act if all of the conditions in Rule 144(i)(2) are satisfied at the time of the proposed sale, or are subject to an SEC comment with respect to Rule 415 promulgated under the Securities Act. 20 Note 22 – Accounting for Series A Financing (continued) Registration Rights Agreement (continued) The Company evaluated the contingent obligation related to the Series A Financing RRA liquidated damages in accordance to “ASC Topic 825 “Financial Instruments” subtopic 20” (formerly Financial Accounting Standards Board Staff Position No. EITF 00-19-2 “Accounting for Registration Payment Arrangements”), which required the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement be separately recognized and measured in accordance with “ASC Topic 450” “Contingencies” (formerly SFAS No. 5, “Accounting for Contingencies”).The Company concluded that such obligation was not probable to incur based on the best information and facts available as of September 30, 2010. Therefore, no contingent obligation related to the Series A Financing RRA liquidated damages was recognized as of September 30, 2010. Escrowed Shares Arrangement In conjunction with the Series A Financing, the Company also entered into a make good escrow agreement with the Series A Investors and Delight Reward, pursuant to which Delight Reward delivered into an escrow account 5,000 shares of Series M Preferred Stock that are convertible into 5,000,000 shares of Common Stock to be used as a share escrow for the achievement of a Fiscal Year 2010 net income performance threshold of $33.0 million. With respect to the 2010 performance year, if the Company achieves less than 95% of the 2010 performance threshold, then the escrow shares for such year will be delivered to the Investors in the amount of 500,000 common shares (rounded up to the nearest whole share and pro rata based on the number of shares of Series A Preferred Stock owned by such Investor at such date) for each full percentage point by which such threshold was not achieved up to a maximum of 5,000,000 common shares. Any escrow shares not delivered to any Series A Investor because such investor no longer holds shares of Series A Preferred Stock or Conversion Shares, or because the 2010 performance threshold was met, shall be returned to the Principal Stockholder. For the purposes of the securities escrow agreement, net income is defined in accordance with US GAAP and reported by the Company in the audited financial statements for fiscal year ended 2010; provided, however, that net income for fiscal year ended 2010 shall be increased by any non-cash charges incurred (i) as a result of the April-May 2010 Private Placement, including without limitation, as a result of the issuance and/or conversion of the Series A Preferred Stock, and the issuance and/or exercise of the Series A Warrants and Series B Warrants, (ii) as a result of the release of the escrow shares to Delight Reward and/or the Series A Investors, as applicable, pursuant to the terms of the securities escrow agreement, (iii) as a result of the issuance of ordinary shares of Delight Reward to its PRC shareholders, upon the exercise of options granted to such PRC shareholders by Delight Reward, as of the date of the securities escrow agreement, (iv) as a result of the issuance of warrants to any placement agent and its designees in connection with the April-May 2010 Private Placement, (v) the exercise of any warrants to purchase Common Stock outstanding and (vi) the issuance under any performance based equity incentive plan that the Company adopt. Net income will also be increased to adjust for any cash or non-cash charges resulting from the payment of dividends on the Series A Preferred Stock in connection with the April-May2010 Private Placement. The Company has evaluated the terms of the securities escrow agreement based on the guidance provided in ASC 718-10-S99. The Company concluded that because the escrowed shares would be released to the Company’s principal stockholder or distributed to the investors without regard to the continued employment of any of the Company’s directors of officers, the securities escrow agreement is in substance an inducement to facilitate the private placement, rather than as compensatory arrangement. As such, the securities escrow agreement has accounted for the escrowed share arrangement according to its nature and reflected it as a reduction of the proceeds allocated to the newly issued securities in the April-May 2010 Private Placement, based on the aggregate fair value of 5,000,000 shares of common stock at April 22, 2010. 21 Note 22 – Accounting for Series A Financing (continued) Allocation of Proceeds in the Private Placement In accordance with the guidance provided in ASC 470-20-30, the Company has first allocated the proceeds from the April-May 2010 Private Placement between the Issued Common Shares, the Series A Preferred Stock and Series A and B Warrants proportionately based on their estimated fair values as of the closing date of the April-May 2010 Private Placement.Then the guidance provided in ASC 470-20-30-5 has been applied to the amount allocated to the convertible Series A Preferred Stock, and the effective conversion price has been used, to measure the intrinsic value, if any, of the embedded conversion option. The Company’s common stock was not publicly traded before and as of the closing date of the April-May 2010 Private Placement and traded infrequently before the second closing on May 18, 2010.In general, fair value is based on independent sources such as quoted market prices or dealer price quotations. To the extent certain financial instruments trade infrequently or are non-marketable securities, they may not have readily determinable fair values. The Company estimated the fair value of the Series Warrants, Series B Warrants, Series A Preferred Stock and restricted Common Stock using various pricing models and available information that management deems most relevant. Among the factors considered in determining the fair value of financial instruments are discounted anticipated cash flows, the cost, terms and liquidity of the instrument, the financial condition, operating results and credit ratings of the issuer or underlying company, the quoted market price of similar traded securities, and other factors generally pertinent to the valuation of financial instruments. The following table sets out the allocation of the proceeds from the April 22, 2010 Private Placement: Cash proceeds of the Private Placement (net of fees and expenses) $ Reduction for escrowed share arrangement ) Net proceeds allocated to securities issued in the Private Placement Allocated to: Issued Common Shares Series A Preferred Stock Series A Warrants Series B Warrants $ The following table sets out the allocation of the proceeds from the May 18, 2010 Private Placement: Cash proceeds of the Private Placement (net of fees and expenses) $ Reduction for escrowed share arrangement - Net proceeds allocated to securities issued in the Private Placement Allocated to: Issued Common Shares Series A Preferred Stock Series A Warrants Series B Warrants $ 22 Note 22 – Accounting for Series A Financing (continued) Accounting for the Series A Preferred Stock The Series A Preferred Stock has been classified as temporary equity as there was no redemption provision at the option of the holders that is not within the control the Company on or after an agreed upon date. The Company evaluated the embedded conversion feature in its Series A Preferred Stock to determine if there was an embedded derivative requiring bifurcation. The Company concluded that the embedded conversion feature of the Series A Preferred Stock is not required to be bifurcated because the conversion feature is clearly and closely related to the host instrument. Equity instruments that contain a beneficial conversion feature are recorded as a deemed dividend to the holders of the convertible equity instruments. The deemed dividend associated with the beneficial conversion is calculated as the difference between the fair value of the underlying common stock less the proceeds that have been received for the equity instrument limited to thevalue received. The beneficial conversion amount is recorded as a reduction on the carrying value of the equity instrument and an increase to additional paid-in-capital. The Series A convertible preferred stock is redeemable at the option of its holders simultaneously with the occurrence of the following events: -Merger or consolidation where the holders of the Company’s outstanding voting securities prior to such merger or consolidation do not own over 50% of the outstanding voting securities of the merged or consolidated entity immediately after such merger or consolidation; or the sale of all or substantially all of the Company’s properties or assets (collectively, an “Organic Change”). Management evaluated the terms and conditions of the embedded conversion features based on the guidance of ASC 815-15-25-1 (formerly SFAS 133, paragraph 12) to determine if there was an embedded derivative requiring bifurcation. An embedded derivative instrument (such as a conversion option embedded in the Convertible Preferred Stock) must be bifurcated from its host instruments and accounted for separately as a derivative instrument only if the “risks and rewards” of the embedded derivative instrument are not “clearly and closely related” to the risks and rewards of the host instrument in which it is embedded.Management concluded that the embedded conversion feature of the preferred stock was not required to be bifurcated because the conversion feature is clearly and closely related to the host instrument, and because the Company’s limited trading volume that indicates the feature is not readily convertible to cash in accordance with ASC 815-10, “Derivatives and Hedging”. Series A convertible preferred stock is convertible on the issuance dates. Management compared the effective conversion prices of the Series A convertible preferred stock and the estimated fair values of the Company’s common stock as of April 22, 2010 and May 18, 2010as follows: Effective initial conversion price of Series A convertible preferred stock Fair value of the common stock # Intrinsic value per each share of the Series A preferred stocks April 22, 2010 $ $ $
